Carley, Judge.
From a conviction of armed robbery, appellant brings this appeal. Appellant asserts that the trial court erred in denying his motion for directed verdict of acquittal and in overruling his motion for new trial, both motions being predicated upon the alleged insufficiency of the evidence to support the conviction.
“One who intentionally aids or abets the commission of a crime by another is a party to the crime and equally guilty with the principal.” Bell v. State, 156 Ga. App. 190 (274 SE2d 153) (1980); Code Ann. § 26-801 (b) (3). While evidence of appellant’s participation in the armed robbery was circumstantial, it was sufficient to exclude every reasonable hypothesis save that of guilt. Bogan v. State, 158 Ga. App. 1 (279 SE2d 229) (1981). After a review *122of the entire record and considering the evidence in the light most favorable to the verdict rendered, we find that a rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Jones v. State, 242 Ga. 893 (1) (252 SE2d 394) (1979); Smith v. State, 154 Ga. App. 497 (2) (268 SE2d 714) (1980). Accordingly, the trial court did not err in overruling appellant’s motion for new trial nor in denying appellant’s motion for directed verdict of acquittal. Harper v. State, 152 Ga. App. 689 (3) (263 SE2d 547) (1979).
Decided January 29, 1982.
Kenneth D. Kondritzer, for appellant.
H. Reginald Thompson, District Attorney, Richard A. Malone, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.